Case 18-21301 Doc 29 Filed 03/20/19 Entered 03/20/19 11:19:27 Page 1 of 2
UNITED STATES BANKRUPTCY COURT

DISTRICT OF CONNECTICUT
IN RE ) CHAPTER 13
AMANDA J. CONSTANT ) CASE NO. 18-21301 jjt
DEBTOR ) March 20, 2019

 

CERTIFICATION OF SERVICE

This is to certify that the Final Application for Compensation (ECF No. 27) was
transmitted on March 18, 2019 and the Notice of Hearing (ECF No. 28) was transmitted on
March 19, 2019 via the Court’s ECF system to the following:

Patrick Crook, Esq.
pcrook@chl3rn.com

Roberta Napolitano, Trustee
notices@chl 3m.com, manolitano l 3 @ecf. epiq svstems.com

Linda St. Pierre, Esq.

bankruptcyecfinail@gccalla.com, Linda.St.Pierre@mccalla.com

U. S. Trustee

USTPRegionOZ.NH.ECF@USDOJ.GOV

This is to further certify that the Final Application for Compensation (ECF No. 27) and the
Notice of Hearing (ECF No. 28) were mailed, postage pre-paid on March 20, 2019 to the
following individual and to the attached Mailing Matrix.

Amanda J. Constant
191 Three Mile Road
Glastonbury, CT 06033

By: /s/ Gregog F. Arcaro
Gregory F. Arcaro, Esq. (ct19781)

Grafstein & Arcaro, LLC
114 West Main Street
Suite 105

New Britain, CT 06051
(860) 674-8003

(860) 676-9168 Fax
garcaro@grafsteinlaw.com

- ` 019111927 Pa 920f2
Ca§&.l$lZJo?fOJl Doc 29 Fl|ed 03/20/19 Entered 03/2 / g

American Express
Attn: President

PO Box 1270

Newark, NJ 07101-1270

Bank of America

Attn: President

PO Box 982234

El Paso, TX 79998-2234

Barclay's Bank Delaware
Attn: President

Po Box 8803

Wilmington, DE 19899

Cenlar Federal Savings Bank
Attention: President

Po Box 77404

Trenton, NJ 08628

David Constant
191 Three Mile Road
Glastonbury, CT 06033

Fedloan Servicing Credit
Attn: President

Po Box 60610

Harrisburg, PA 17109-0610

Middlesex Hospital

Attn: President

28 Crescent Street
Middletown, CT 06457~3650

Nissan Motor Acceptance Corp
Attn: President

PO Box 660360

Dallas, TX 75266

Nissan-Infiniti LT
Attn: President

PO Box 660366

Dallas, TX 75266-0366

